      Case 2:20-cv-13991 Document 3 Filed 10/06/20 Page 1 of 2 PageID: 16




James W. Boyan III
PASHMAN STEIN WALDER HAYDEN
Court Plaza South
21 Main Street, Suite 200
Hackensack, New Jersey 07601
(201) 488-8200
Attorneys for Defendants
Gannett Co., Inc., Gannett Satellite
Information Network, LLC, LocalIQ, LLC
and Jeramiah Martin

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                           Civil Action No.:
ANTOINETTE FAMULARE,
                                                      APPLICATION FOR AN ORDER
            Plaintiff,                              EXTENDING THE TIME TO ANSWER,
                                                    MOVE, OR OTHERWISE RESPOND TO
v.                                                          THE COMPLAINT

GANNETT CO., INC., GANNETT
SATELLITE INFORMATION NETWORK,
LLC AND GANNETT SATELLITTE
INFORMATION NETWORK, Inc. d/b/a USA
TODAY and USA NETWORK; LocalIQ,
LLC; Jeramiah Martin, individually

          Defendants.



       Application is hereby made pursuant to Local Civil Rule 6.1(b) for a Clerk’s Order

extending the time within which Defendants Gannett Co., Inc., Gannett Satellite Information

Network, LLC, LocalIQ, LLC and Jeramiah Martin, may answer, move, or otherwise respond to

the Complaint filed by Plaintiff herein by 14 days. It is represented that:

               1.        No previous extension of time to answer, move, or otherwise respond to

the Complaint has been obtained by Defendants.
      Case 2:20-cv-13991 Document 3 Filed 10/06/20 Page 2 of 2 PageID: 17




              2.     On October 6, 2020, Defendants filed a Notice of Removal removing the

Complaint from the Superior Court of New Jersey to the District of New Jersey.

              4.     Pursuant to Fed R. Civ. P. 81(c)(2), Defendants’ time to respond to the

Complaint expires on October 13, 2020.

              5.     A 14-day extension of time to respond pursuant to Local Civil Rule 6.1(b)

would extend Defendants’ time to answer, move, or otherwise respond to the Complaint to

October 27, 2020.



DATED: OCTOBER 6, 2020                             PASHMAN STEIN WALDER HAYDEN
                                                   Court Plaza South
                                                   21 Main Street, Suite 200
                                                   Hackensack, NJ 07601
                                                   Tel: 201) 488-8200
                                                   Fax: (201 ) 488-5556
                                                   jboyan@pashmanstein.com

                                                   /s/ James W. Boyan III
                                                   JAMES W. BOYAN III




                                              2
